DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose a method as follows:
As to claim 1, A manufacturing method of a semiconductor package, comprising: providing a chip having an active surface and a rear surface opposite to the active surface, wherein the chip comprises conductive pads disposed at the active surface; 5forming a first solder-containing alloy layer on the rear surface of the chip; forming a second solder-containing alloy layer on a surface and at a location where the chip is to be attached; mounting the chip to the surface and aligning the first solder-containing alloy layer with the second solder-containing alloy layer; and 10reflowing the first and second solder-containing alloy layers to form a joint alloy layer between the chip and the surface.
As to claim 8, a manufacturing method of a semiconductor package, comprising: forming a pair of first metal layers side by side on a carrier; 15forming first solder layers on the first metal layers of the pair; disposing a pair of semiconductor dies on the carrier, wherein second metal layers and second solder layers are stacked, in order, on rear surfaces of the semiconductor dies of the pair of semiconductor dies, and the pair of semiconductor dies is disposed on the carrier so that the second solder layer formed on a first semiconductor die of the pair of semiconductor 20dies contacts the first solder layer formed on one first metal layer of the pair of first metal layers, and the second solder layer formed on the second semiconductor die of the pair of semiconductor dies contacts the first solder layer formed on the other first metal layer of the pair of first metal layers; and soldering together by heating the second solder layers to the first solder layers.
As to claim 15, a manufacturing method of a semiconductor package, comprising: forming first stacks of metallic layers on rear surfaces of semiconductor dies; forming second stacks of metallic layers on a surface on which the semiconductor dies 15are to be attached; disposing the semiconductor dies on the surface on which the semiconductor dies are to be attached with the first stacks contacting the second stacks; and reflowing the first stacks and the second stacks to attach the semiconductor dies to the surface.
Chen (2015/0228580) discloses a method for stacked chips except for the limitation as recited in the claims above.
Hung (9048222) discloses a method for POP devices, except for the limitation as recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813